           Case 2:14-cv-01936-APG-EJY Document 81 Filed 09/24/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LN MANAGEMENT LLC SERIES 7241                             Case No.: 2:14-cv-01936-APG-EJY
   BROOK CREST,
 4                                                                           Order
        Plaintiff
 5
   v.
 6
   BRANDON JHUN, et al.,
 7
        Defendants
 8

 9         The parties previously stipulated to extend the date to file the proposed joint pretrial order

10 to September 21, 2020 because they were engaged in settlement discussions. ECF No. 80. The

11 deadline has passed but the parties have not filed a stipulation of dismissal or a proposed joint

12 pretrial order.

13         I THEREFORE ORDER that by October 2, 2020, the parties shall file a proposed joint

14 pretrial order, a stipulation of dismissal, or a status report if settlement negotiations are ongoing.

15 The failure to do so will result in dismissal of the case without further notice.

16         DATED this 24th day of September, 2020.

17

18
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23
